Case 20-20387-VFP       Doc 2    Filed 09/08/20 Entered 09/08/20 15:12:24             Desc Main
                                 Document      Page 1 of 1




                                               Certificate Number: 03088-NJ-CC-034773758


                                                              03088-NJ-CC-034773758




                    CERTIFICATE OF COUNSELING

I CERTIFY that on August 14, 2020, at 9:13 o'clock AM CDT, Ahmed A Zayat
received from Debt Education and Certification Foundation, an agency approved
pursuant to 11 U.S.C. 111 to provide credit counseling in the District of New
Jersey, an individual [or group] briefing that complied with the provisions of 11
U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   August 14, 2020                        By:      /s/Susan D. Gann


                                               Name: Susan D. Gann


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
